{¶ 22} I respectfully dissent from the majority's resolution of the Appellants' second assignment of error. I would find that the trial court erred in failing to grant Lindsay judgment on the pleadings. Appellees' complaint states that Lindsay was at all times employed by the School System and the trial court properly found that the School System was immune. This means that Lindsay should also be immune absent detailed allegations in the complaint that demonstrate one of the three exceptions to immunity set forth in R.C. 2744.03(A)(6) apply. The bare allegations of the complaint are too vague and ambiguous and do not establish any set of facts that would entitle Appellees to relief. I concur as to the majority's resolution of the first assignment of error. *Page 1